 



EXHIBIT 10.4

June 27, 2003

Mr. Stephen Kamppila
Selkirk Cogen Partners, L.P.
24 Power Park Drive
Selkirk, NY 12158

Subject: Long Term Parts Agreement, Operations & Maintenance Services Agreement,
Short Term Service Agreement, Parts and Uprates

Dear Steve,

Consistent with our recent discussions, please find here a summary of our offer
to modify the Long Term Parts Agreement and Operations & Maintenance Services
Agreement for Selkirk Cogen Partners (SCP) in exchange for being awarded a Short
Term Service Agreement for the period of 2003 to 2007. Also as part of this
agreement SCP will purchase Capital Parts, Repairs and award General Electric
International, Inc. (GEII) with controls upgrades for the Mark V and Bailey
OIS-20 in 2003. GEII will also credit SCP for used component buy back
provisions.

As a condition of receiving these firm commitments GEII will modify the LONG
TERMS PARTS AGREEMENT (LTPA) and OPERATION AND MAINTENANCE SERVICES AGREEMENT
(O&M) as follows:



1.   LONG TERMS PARTS AGREEMENT   1.   SCP current discount for Capital Parts is
twenty three percent (23 %) and ten percent (10 %) for Non-capital parts per
revised proposal 3058021 signed 11/14/2001. GEII will now provide SCP a discount
of thirty percent (30%) for all Capital Parts ordered subsequent to this
agreement.   2.   Current values in the LTPA are based on an annual escalation
equal to five percent 5% applicable to the Parts prices shown in the agreements
Attachments C and E. Beginning in 2001 and each year thereafter. GEII will now
provide SCP with an annual escalation equal to four percent 4% applicable to the
Parts prices shown in the agreements Attachments C and E or current list
pricing, whichever is lower. For new parts or superseded parts, the escalation
rate shall be applied from the given year that such part was introduced and
priced.   3.   GEII will provide SCP with Zero restocking fees on returning
parts.   4.   SCP shall have the right to purchase Refurbished Parts from GEII
and such Refurbished Parts shall be eligible to receive the Capital Parts
discount. In the event of a trade in such discounts shall be applied to the
pre-trade in price.

 



--------------------------------------------------------------------------------



 





5.   The Current Minimum Contract Value is Base Contract Value minus 10% to be
purchased during the Term. GEII will provide SCP with a Current Minimum Contract
Value of Base Contract Value minus 13% to be purchased during the Term   6.  
The current purchase of said refurbished parts may be used as a credit towards
achieving up to 15% for Selkirk of the overall respective Base Contract Value.
GEII will now provide SCP with current purchase of said refurbished parts may be
used as a credit towards achieving up to 20% for SCP of the overall respective
Base Contract Value.

Except as noted above, the Terms and Conditions of this offer will be consistent
with those of the SCP Long Term Parts Agreement (“LTPA”).



2.   OPERATION AND MAINTENANCE SERVICES AGREEMENT   1.   GEII will restructure
the Agreement for staffing to include a Facility Manager, Finance Manager &
Technical Position and remove any personnel reduction language.   2.   The
annual buy-outs for this Agreement will be increased by twenty percent (20%)  
3.   The base pricing for this Agreement will be restructured to nine hundred
seventy-five thousand dollars ($975,000) for 2003; three hundred twenty-five
thousand dollars ($325,000) each Management Fee, Operations Fee and Performance
Incentive.   4.   GEII will add to the Agreement 1.0 % to each EFOR target value
in Art. 7.2.1.iii (a through d)   5.   GEII will incorporate a “SITE INCENTIVE
BONUS” into the Agreement of ten thousand dollars ($10,000) per percentage
between one hundred percent (100%) and one hundred and ten percent (110%)
operating income.   6.   The financial base targets for this Agreement in
Article 7.2.2 will be changed from one hundred and five percent (105 %) to one
hundred percent (100%) operating income.   7.   Direct Management Costs,
Contractor’s Fees, Performance Incentive and Site Incentive Bonus for the
Agreement shall not be escalated from January 1, 2003 forward until the end of
the Term.   8.   The ending Term of this Agreement shall change from
October 31,2007 to December 31,2007.

Except as noted above, the Terms and Conditions of this offer will be consistent
with those of the SCP OPERATION AND MAINTENANCE SERVICES AGREEMENT.

SCP commitments for an STSA, purchase of Capital Parts, refurbishment repairs
and controls upgrades for the Mark V and Bailey OIS-20 in 2003 are outlined
below:



1.   SHORT TERM SERVICE AGREEMENT (STSA)

SCP will commit to GEII three (3) Hot Gas Path (HGP’s) inspections at one
hundred eighty thousand dollars ($180,000) per inspection, three (3) Combustion
Inspections (CI’s) at ninety thousand dollars ($90,000) per inspection, one (1)
steam turbine internal minor inspection at one hundred sixty thousand dollars
($160,000) per inspection and one steam turbine external minor inspection at
eighty thousand dollars ($80,000) for a fixed total price of one million fifty
thousand dollars ($1,050,000). Unit specific workscopes, division of
responsibilities and

 



--------------------------------------------------------------------------------



 



schedules , which will be mutually agreed upon, are contained in Attachment A
(SCP Gas & Steam Turbine Inspections)

In the event any CI’s under this Agreement can be evaluated by GEII and safely
eliminated SCP will provide a fifty thousand dollar ($50,000) bonus Mechanism
per inspection and the above fixed total price will be further reduced by ninety
thousand dollars ($90,000) per CI eliminated.



2.   SCP’s purchase of Capital Parts, Repairs and controls upgrades for the Mark
V and Bailey OIS-20 upgrades are summarized below:   1.   SCP will purchase from
GEII a minimum Base Contract Value (BCV) of six million seven hundred
seventy-four thousand and thirty-eight dollars ($6,774,038), equivalent to a
Gross Sales Value of approximately seven million three hundred eight-nine
thousand seven hundred and forty dollars ($7,389,740). Credit will be given for
two million five hundred seventy-three thousand dollars ($2,573,000) for used
component “buy-back” arrangements resulting in a net sale to GEII of four
million eight hundred seventeen thousand two hundred and ninety-six dollars
($4,817,296) in Capital Parts. These parts will be purchased and shipped in 2003
with provisions for a five hundred thousand dollar ($500,000) payment in Q4
(10/1/2003—12/31/2003) of 2003 and final full payment in Q1 (1/1/2004-3/31/2004)
of 2004. An estimated list of the Capital Parts and “buy back” components is
contained in Attachment B of this summary.   2.   SCP agrees to purchase
exclusively from GEII all gas turbine parts refurbishment work at the most
recent pricing with no escalation throughout the remainder of the LTPA. Terms
and Conditions of the refurbishment work will be as per the quotes supplied to
SCP.   3.   SCP agrees to purchase from GEII in 2003 the HMI controls upgrades
as outlined in Proposal No: NE03007RH dated June 24, 2003.   4.   SCP agrees,
upon successful evaluation of the product and proposal, to purchase from General
Electric Industrial Systems upgrades to the Bailey OIS-20 in 2003 as outlined in
GEAS Proposal No.: 606-9001-003-3105 dated June, 24, 2003.

                  Selkirk Cogen Partners, L.P.       GE International, Inc.
GE Energy Services               By:   /s/ STEPHEN KAMPPILA   By:   /s/ RON
INZANA    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Stephen Kamppila
General Manager       Ron Inzana
Account Manager                   Date: June 27, 2003       Date: June 27, 2003

 